DETAILED ACTION
Applicant’s response, received on 06/10/2021, to the previous office action has been considered and made of record. Claims 1, 8-12, and 27-37 are pending further examination.

Response to Arguments
Applicant’s arguments, see claim amendments and Remarks, filed 06/10/2021, with respect to the previously presented prior art rejection(s) of all the corresponding claim(s) under respective 35 USC 102 and 35 USC 103 statutes have been fully considered and are persuasive because the previously cited prior art has not disclosed the limitations of the currently presented claims.  Therefore, the previously presented prior art rejections have been withdrawn. However, a new prior art rejection of the claims has been presented below based on the disclosure of Flickinger et al (US 2008/0012872).

The previously presented 35 USC 112(d) 4th paragraph rejection and 35 USC 112(b) 2nd paragraph rejection of claim 7 have each been withdrawn due to the cancellation of claim 7 in the currently examined claims received on 06/10/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12, and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “first image data” and “image data” in each of the presented limitations of independent claims 1, 11, and 12 contains no reference or inter-relation with prior terminology used in the respective set of claim limitations. Hence it is not understood what the relationship between said “first image data” with the “image data” and the respective “color space” “multiplexing” and “additional information” properties of said “image data” have with said “first image data” of the respective claims. For example the properties of the “first color space” “second color space” “multiplexing” and “additional information” are all defined with respect to the “image data” and not the corresponding “first image data” thus these aspects of the claim language are indefinite with respect to the “first image data”. Dependent claims 8-10 and 27-35 do not correct the above discussed issue, thus are rejected for at least the same reasoning as the respective claim from which they depend. In the interest of furthering the prosecution of the present application, the images will be considered as distinct image data have distinct properties such as “color space” “multiplexing” and “additional information”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-12, 28, 30-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flickinger et al (US 2008/0012872).

With respect to Claims 1, 11-12, and : An information processing apparatus comprising: [Flickinger (para 0028 and Fig 3) has disclosed an image processing system having hardware, software, display/output, and associated processing devices for performing the disclosed method.]
	a storage configured to store a second multiplex parameter obtained by multiplexing additional information on image data corresponding to a second color space that depends on an output device according to a first multiplex parameter, and relating the multiplexed image data corresponding to the second color space to image data corresponding to a first color space that does not depend on the output device; [The reception, storage/buffering, and transmission of input video image/asset data (para 0022, 0028, Fig 3) has been disclosed. Flickinger teaches the reception and buffering/storage of asset/input image data that is watermarked.  Watermarked, (interpreted as the multiplexing operation of the present claim limitations – para 0028 of Flickinger) input image data is obtained by watermarking the input image data “A,B,C,D” (asset data – para 0022 of Flickinger) that is the asset data of Flickinger (para 0028). Said input image data is optionally transformed from a first input image/asset data color space to a second output color space of the output device. The second color space and first color space implicitly being independent as one is dependent on that of the input and the other being dependent of the properties of the output. The watermarked/multiplexed asset data of Flickinger related to the output/device/second color space based on the encryption and watermarking processing of Flickinger.]
	at least one processor configured to: [Flickinger (para 0028 and Fig 3) has disclosed an image processing system having hardware, software, display/output, and associated processing devices for performing the disclosed method.]
	acquire first image data; and [Flickinger (para 0022, 0028, Fig 1 and 3): Input image data including at least one acquired “first image data” that is one of the data “A,B,C,D” received as an input by the image processing system of Flickinger.]
	multiplex, by using the second multiplex parameter, [Watermarking, that is at least multiplexing as required by the present claim limitations, additional information on the asset data (para 0022 and 0028) that is one of input image data “A, B, C, D” and so on in a color space that may or may not conform to the display device (para 0028, optional color conversion step to the color space of the output device).] the additional information on the first image data corresponding to the first color space to generate second image data corresponding to the first color space. [Wherein one of a first input image data of the input image data “A,B,C,D” and so on that has been watermarked and corrected for geometrical and other ratio type (framing module 327 of para 0028 and Fig 4) has an associated color space, said color space of said input image inherently not dependent on that of the output device.]

With respect to Claims 8 and 30: The apparatus according to claim 1, wherein the processor is further configured to acquire the additional information,
	wherein the processor multiplexes, by using the second multiplex parameter, the acquired additional information on the first image data. [Flickinger (para 0028) additional information is watermarked/multiplexed on the input image data/asset data according to some first watermarking parameter, second watermarking parameter, and so on for watermarking each of a first image/”asset A”, second image/”asset B”, and so on according to module 328 of Flickinger. The parameter for a first image being A first parameter, a second image being a second parameter, and so on such that a watermarking parameter of each associated image is provided by a watermarking/multiplexing process of Flickinger.]

With respect to Claim 10 and 31: The apparatus according to claim 1, wherein
the output device is included in the information processing apparatus. [Fig 3, output 340 is part of the video processing system of Fig 3 of Flickinger.]

With respect to Claims 28 and 34: The apparatus according to claim 1, wherein the processor is further configured to convert the second image data into third image data corresponding to the second color space. [Flickinger, para 0028, has disclosed the conversion of the input image data color space to that of the output color space hence producing at the output device a third image having a color space of said respective display device.]
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Flickinger et al (US 2008/0012872) as applied to at least claim 1 above, in view of the teachings of Miyake et al (US 2017/0099408).

With respect to Claim 9 and 32: The apparatus according to claim 1, wherein
the output unit [Flickinger (para 0028 0044, 0045) has disclosed the output device as an image output device such as a display or projected for receiving transmitted asset/image data. Flickinger has not further disclosed that the output device is a printing apparatus.] is a printing apparatus. [Miyake, (Fig 1A-1B, Fig 29A, and para 0112) printing device outputting printed product having additional information multiplexed therein.]
[Miyake and Flickinger are analogous art of image data processing to received input image data, alter the input image data, and transmit the output image data to a corresponding output device for visual representation of said processed image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to substitute a display or projection type of input image display of Flickinger for other known modalities of image video visual representation such as printing as disclosed by Miyake to achieve the expected result of displaying a visual representation of processed image data as disclosed by both references. The motivation for combining would have been to use known alternative display methodologies such as printing for visual representation of image data as disclosed by Miyake in a known manner of outputting visual representations of input image data to achieve the expected result of printing processed input image data for visualizing said processed input image data as required by both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teaching of Miyake and Flickinger to achieve the limitations of the presented claimed.]

With respect to Claim 27 and 33: The apparatus according to Claim 1, wherein
[Flickinger (para 0028) discloses that the input image data and output device have corresponding independent color spaces, but does not disclose the particulars of the color space utilized as the input or the output device.]
the first image data is RGB image data. [Miyake, para 0108-0111 – RGB, has disclosed the reception of RGB input image data for further processing and output of said processed image by an output device.]	
[Miyake and Flickinger are analogous art of image data processing to received input image data, alter the input image data, and transmit the output image data to a corresponding output device for visual representation of said processed image data. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to substitute the non-specified color space of input image data of Flickinger for other input image color space types such as RGB as disclosed by Miyake to achieve the expected result of processing and displaying input image data of an RGB color space. The motivation for combining would have been to use known types of input image color spaces such as RGB as disclosed by Miyake in a known manner of processing color space data and outputting said processed color space data as disclosed by Flickinger to produce the expected result of processing an RGB input image data using the method of Flickinger. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teaching of Miyake and Flickinger to achieve the limitations of the presented claimed.]

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Flickinger et al (US 2008/0012872) as applied to at least claim 1 above, in view of the teachings of Barker et al (US 2016/0300550).

With respect to Claim 29 and 35: The apparatus according to Claim 1, wherein the relating the multiplexed image data corresponding to the second color space to image data corresponding to a first color space does not depend on the output device [The reception, storage/buffering, and transmission of input video image/asset data (para 0022, 0028, Fig 3) has been disclosed. Flickinger teaches the reception and buffering/storage of asset/input image data that is watermarked.  Watermarked, (interpreted as the multiplexing operation of the present claim limitations – para 0028 of Flickinger) input image data is obtained by watermarking the input image data “A,B,C,D” (asset data – para 0022 of Flickinger) that is the asset data of Flickinger (para 0028). Said input image data is optionally transformed from a first input image/asset data color space to a second output color space of the output device. The second color space and first color space implicitly being independent as one is dependent on that of the input and the other being dependent of the properties of the output. The watermarked/multiplexed asset data of Flickinger related to the output/device/second color space based on the encryption and watermarking processing of Flickinger.]
[Flickinger has not further provided details as to the particulars of the method of color space transformation used in conversion from the asset input image data to that of the output display device. Flickinger has taught the following claim limitation related to these details.] is performed by inverse-conversion of a color conversion table, wherein the color conversion table is used in converting the image data corresponding to the first color space that does not depend on the output device into the image data corresponding to the second color space that depends on the output device. [Barker has disclosed (para 0009-0011, 0024, 0029, and 0036-0037) the use and storage of look up table based color transformation such that an input image color display is transformed into a corresponding output device color space.]
[Barker and Flickinger are analogous art of image data processing to received input image data, alter the input image data including color space transformation type alterations, and transmit the output image data to a corresponding output device for visual representation of said processed image data. Furthermore, Barker and Flickinger have each provided a watermarking of said image data to be transferred to said output device. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to substitute the non-specified color space transformation methodology of the input asset image data of Flickinger for other known color space conversion data methodologies including the LUT based methodology as disclosed by Miyake to achieve the expected result of processing an input image data to transform the color space of the input image data based on the values stored in a LUT as disclosed by Barker. The motivation for combining would have been to use known types of input image color space transformation techniques such as LUT based as disclosed by Barker in a known manner of processing color space data and outputting said processed color space data as disclosed by Flickinger to produce the expected result of processing and transforming image the color space of the image data using the method of Flickinger and achieving color transformation using the LUT type transformation of Barker. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teaching of Barker and Flickinger to achieve the limitations of the presented claimed.]


Allowable Subject Matter
Claims 36-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 36-37 each contain further limitations detailing the interrelation between the multiplexing, additional information, input image data, output device, and the color spaces not disclosed by the known or cited prior art. 
The closest known prior art of Miyake et al as cited in the previously presented prior art rejection has disclosed the multiplexing of data into a color space of image data, but not as required by the current set of limitations required by each of the presented independent claims 1, 11-12, and 26-37.  Additionally, Flickinger et al (US 2008/0012872) has disclosed the alteration of attached “asset data” of encrypted input image data such that the “asset data” of the encrypted input image data  is altered to correct to a color and geometry of the display/output device.  The alteration of the “asset data” that is attached to the input image data including the decrypting of the “asset data” prior to correction and the re-encryption of the “asset data” to that of an encrypting known to the output device (Fig 3, steps 321-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666